Per Curiam:

In his motion for a rehearing defendant insists that plaintiff should be required to pay in addition to the $3,500 tendered before the action was brought, the taxes upon the land which had been advanced and paid by defendant during the pend-ency of the controversy and he also asks for interest on the $3,500, *3the tender of which it is said was not continuously maintained. The amount of the taxes paid by the defendant since the tender was made, as shall be determined by the trial court, should be repaid to defendant, together with the $3,500 which was tendered. When this is done the defendant is directed to specifically perform his contract by proper conveyance of the land. The claim of defendant for interest on the amount tendered cannot under the circumstances be allowed.